Opinion issued March 8, 2018




                                      In The

                              C ourt of Appeals
                                     For The

                         First District of Texas
                           ————————————
                              NO. 01-17-00976-CR
                            ———————————
                  IN RE VICTOR MANUEL LOPEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Victor Manuel Lopez, has filed an “Emergency Writ of Exigi Facias

and Mandamus,” which we consider as a petition for a writ of mandamus. See TEX.

GOV’T CODE ANN. § 22.221(a) (West Supp. 2017) (providing court of appeals may

issue writ of mandamus and “other writs necessary to enforce the jurisdiction of the
court”). Relator seeks issuance of the writ to compel the trial court to dismiss the

indictment in the underlying proceeding.1

      We deny the petition.

                                  PER CURIAM

Panel consists of Justices Bland, Lloyd, and Caughey.
Do not publish. TEX. R. APP . P. 47.2(b).




1
      The underlying case is The State of Texas v. Victor Manuel Lopez, cause number
      1528900, in the 337th District Court of Harris County, Texas, the Honorable Herb
      Ritchie presiding.

                                            2